Order entered May 6, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01345-CR

                           TIMOTHY ALEXANDER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                         ORDER
         The Court GRANTS appellant’s April 29, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE